The Court said, that notice of a motion to refer must contain the names of the referees. They are never nominated by the court. But the making the motion is not confined to the first day of term; notice may be given after-wards, on showing a reasonable cause for the omission. [1]

 The New York Code of Procedure (see. 273) provides: In all cases of reference, the parties, except when an infant may be a party, may agree upon a suitable person, or persons, not exceeding three, and the reference shall be ordered accordingly; and, if the parties do not agree, the court shall appoint one or more referees, not exceeding three, who shall be free from exception.